              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM ROBINSON                                 CIVIL ACTION
                                                 NO. 18-341
            Plaintiff,
      v.

NATIONAL RAILROAD PASSENGER
CORPORATION, d/b/a "Amtrak" and
BROTHERHOOD OF MAINTENANCE
OF WAY EMPLOYEES,

            Defendant.

                                \\,ORDER
                             ·~\.-<\
      AND NOW, this      1)    day of February 2019, upon consideration of

Defendant Brotherhood of Maintenance of Way Employee's Motion for Judgment

on the Pleadings (ECF No. 28), Plaintiffs Response thereto (ECF No. 34), and

Defendant's Reply in support of its Motion for Judgment on the Pleadings (ECF

No. 35), it is hereby ORDERED and DECREED that Defendant's Motion for

Judgment on the Pleadings (ECF No. 28) is DENIED.


                                                 BY THE COURT:




                                       1
